—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered March 5, 1997, convicting him of robbery in the first degree, robbery in the second degree, burglary in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*635Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The complainant’s previous criminal convictions and minor inconsistencies in his testimony did not render him an inherently incredible witness (see, People v Bartello, 243 AD2d 483; People v Breeden, 220 AD2d 761; People v Walcott, 171 AD2d 767). Resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Here, the jury resolved the credibility issues in favor of the prosecution. Its determination should not be overturned lightly on appeal. Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v Walker, 215 AD2d 607) or without merit (People v Suitte, 90 AD2d 80).
O’Brien, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.